Title: To James Madison from Levett Harris, 17 November 1803 (Abstract)
From: Harris, Levett
To: Madison, James


17 November 1803, St. Petersburg. Encloses his letter to JM of 27 Oct., which “reached Cronstadt too late for the occasion by which it was intended to be conveyed.” Not having heard from Count Vorontsov since their last meeting, waited on 16 Nov. on Prince Czartoryski, “who officiates for the prime minister,” and was told that “my Crendentials [sic] had been laid before the Emperor, who made no hesitation whatever to my due acknowledgement, that my Exequatur would be handed me very shortly, and that the first Levee I should be presented at Court.” Czartoryski attributed Vorontsov’s failure to give Harris the necessary advice “to a press of very important business then in the Cabinet,” adding “that I need not delay to acquaint my Government of my being recognized.” “He further mentioned as no Commercial arrangements were established between the two Governments, a letter from the President to the Emperor was looked for, I replied I was anxious … to convey to his Majesty the assurances of the high sense of respect and Consideration which the first magistrate of the United States was impressed toward the Person, and Character of the Emperor, and his desire to promote an entercourse which had been so auspiciously commenced. The Prince answered mais une lettre du President à l’Empereur sera toujours bonne.” Has been presented to commerce minister [Nikolai P. Rumiantsev], who “expressed an anxious wish to see me often, and a hope that our communications would tend to reciprocal benifit.” The emperor’s encouragement of “commercial industry and enterprize, is conspicuous among the numerous objects which manifestly engage the attention of his majesty in the improvement of his empire and the prosperity and happiness of his Subjects.” If the U.S. government “should deem it conducive to its interests to form any commercial arrangements with Russia,” he would recommend “the period which is at hand.” “The treaty between this Country and England will expire in February 1805, which … Russia would not be inclined to renew: by this treaty the English enjoy priviledges which Russia has accorded to no other nation, and who thereby have been enabled to prosecute a trade to the Baltic, which has perhaps been the most lucrative branch of their unlimitted Commerce.
“The United States are capable of furnishing Russia upon better terms than England with the produce of the West Indies … for which Russia has hitherto nearly altogether depended upon England.” Great Britain has had “the almost exclusive supply of the wants, and management of the commerce of all the Russian Ports in the Baltic.” “A well regulated Arrangement” might allow the U.S. to acquire this monopoly, leaving Great Britain to supply Russia with British manufactured goods. Under Alexander’s encouragement local manufactures “have been Considerably improved, and, it is thought, promise at no very distant period a prohibition to a large portion of the most important of those of England.” “The trade to the Black Sea … which the English are now following with advantage, may be made an object of no less consideration to America.” Will “communicate, every information which may conduce to the advantage” of his country. “From what I have been able to judge in my different communications with the officers of Government,… there is every desire to draw closer their relations and entercourse with America.” Has not had an opportunity to obtain the information requested in JM’s 9 Apr. circular, as he is waiting until he is “duly installed in office” to make the appropriate inquiries. “I hope to be able to transmit a general View of the trade of the United States with Russia the present year.”
A ukase by the emperor “dated the Oc 2½d. inst.” declares that “the convulsed state of Europe” requires “a levy … of Eighty thousand men, who shall be ready for Service by the 15th. January next.” Because of “a misunderstanding that has taken place at Paris, between the first Consul and the Russian Ambassador there, and which has induced the Emperor to direct the recall of his Envoy, a rumor has prevailed here of an approaching rupture betwixt the two Governments, which this late law of the Emperor contributed to encourage…: but the dispute at Paris appears to have been altogether of a personal nature.” Has been assured by a high government official “that this Government is well disposed towards France, and that the Emperor will not be induced by trifles to Swerve from the neutral position which he has resolved, if possible, to ma[i]ntain.” One benefit of this decision will be “the encouragement and prosperity of the Commercial entercourse between the United States and Russia.”
 

   
   RC, two copies (DNA: RG 59, CD, St. Petersburg, vol. 1). First RC 4 pp.; dated “5./17. November” in the Julian and Gregorian calendars; docketed by Wagner as received 2 June. Second RC marked duplicate; docketed by Wagner. Printed in Bashkina et al., The United States and Russia, pp. 379–82.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:583–84.



   
   See Harris to JM, 25 and 27 Oct. 1803 (ibid., 5:574–75, 583–84).



   
   Prince Adam Jerzy Czartoryski (1770–1861) was Russian deputy minister of foreign affairs from 1802 to 1806 (Bashkina et al., The United States and Russia, p. 1131).



   
   “But a letter from the president to the emperor will always be good.”



   
   The Anglo-Russian treaty of 21 Feb. 1797 was to run for eight years after the expiration of the treaty of March 1793 (Parry and Hopkins, Index of British Treaties, 2:132).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   The ukase was dated 20 Oct./1 Nov. 1803 (Bashkina et al., The United States and Russia, p. 382 n. 4).



   
   Napoleon apparently believed that Count Arkadii Ivanovich Morkov was intriguing with his enemies. After being subjected to a loud public tirade by Napoleon in September 1803, Morkov was recalled by Alexander, but the sting of his removal was eased when he was immediately awarded the Order of St. Andrew (Palmer, Alexander I, p. 80; Deutsch, The Genesis of Napoleonic Imperialism, pp. 199–200).


